Case 2:17-bk-50809       Doc 132 Filed 05/08/20 Entered 05/09/20 00:23:41                   Desc
                        Imaged Certificate of Notice Page 1 of 2



 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.

 IT IS SO ORDERED.




 Dated: May 5, 2020




                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 In re:                                       :       Case No. 17-50809

          Joseph W. Suarez                    :       Chapter 13


                       Debtor(s)              :       Judge Hoffman

            ORDER ON MOTION TO TEMPORARILY SUSPEND PLAN PAYMENTS
                                       —DOCUMENT #126
          Upon Debtor’s Motion to Temporarily Suspend Plan Payments and twenty-one (21) days

 having elapsed from the date of service of the motion and no objection having been filed, it is

 hereby ORDERED that Debtor’s plan payments shall be suspended for (60) days beginning with

 the May 2020 payment.

 IT IS SO ORDERED.


 Copies to:
 Default List
           Case 2:17-bk-50809             Doc 132 Filed 05/08/20 Entered 05/09/20 00:23:41                                 Desc
                                         Imaged Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                 Southern District of Ohio
In re:                                                                                                     Case No. 17-50809-jeh
Joseph W Suarez                                                                                            Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0648-2                  User: williamt                     Page 1 of 1                          Date Rcvd: May 06, 2020
                                      Form ID: pdf01                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 08, 2020.
db             +Joseph W Suarez,   7840 Overland Trail,   Delaware, OH 43015-7038

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 08, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 6, 2020 at the address(es) listed below:
              Adam Bradley Hall    on behalf of Creditor    PNC Bank, National Association amps@manleydeas.com
              Asst US Trustee (Col)    ustpregion09.cb.ecf@usdoj.gov
              Brian D. Wood     on behalf of Debtor Joseph W Suarez bwood@woodbrewerlaw.com,
               woodbrewerlaw@gmail.com
              Faye D. English    notices@ch13columbus.com
              Stephen Franks     on behalf of Creditor    PNC Bank, National Association amps@manleydeas.com
                                                                                              TOTAL: 5
